            Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 1 of 25




                                   INDEX TO EXHIBITS

                              Wheatcroft v. City of Glendale, et al
                                  No. 2:18-cv-02347-MTL


EXHIBIT                          DESCRIPTION
1                Deposition of Johnny Wheatcroft
2                Officer Tolbert’s Body Camera Video                  Non-Electronic
                                                                      Exhibit - CD
3                Motel 6 Location History Report
4                Deposition of Mark Lindsey
5                Deposition of Matthew Schneider
6                Deposition of Shawn Blackburn
7                Deposition of Michael Fernandez
8                Deposition of Anya Chapman                           Filed Under Partial
                                                                      Seal
9                Officer Schneider’s Body Camera Video                Non-Electronic
                                                                      Exhibit - CD & Filed
                                                                      Under Seal
10               Deposition of Jerry McDaniel
11               Motel 6’s Response to Plaintiffs’ Subpoena Duces
                 Tecum
12               Officer Lindsey Body Camera Video                    Non-Electronic
                                                                      Exhibit - CD & Filed
                                                                      Under Seal
13               Motel 6 Surveillance Video                           Non-Electronic
                                                                      Exhibit - CD & Filed
                                                                      Under Seal
14               Matthew Schneider’s Declaration
15               Darko Babic Declaration/Report
16               Michael Fernandez’s Declaration
17               Blake McClelland Declaration/Report
18               Mark Lindsey’s Declaration
19               Glendale Fire Department Records                     Filed Under Seal

                                                 1
9265126.1
            Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 2 of 25




20               Deposition of Robin Nash                      Filed Under Seal
21               Deposition of J.W.                            Filed Under Seal
22               Deposition of B.W.                            Filed Under Seal
23               Scene Photographs of Methamphetamines
24               Deposition of Roy Lewis
25               Criminal Complaint
26               Indictment
27               Order Dismissing Complaint
28               Minute Entry Regarding Anya Chapman’s Plea
                 Agreement
29               Glendale Police Department’s General Order-
                 23.000
30               Deposition of Richard St. John
31               Deposition of Brandon Blanco
32               Deposition of Earl Montgomery
33               Deposition of Donald LaBrant
34               Training Records
35               Arizona Post Certifications
36               Mark Lindsey’s Employment Application
37               Matthew Schneider’s Employment Application
38               Michael Fernandez’s Employment Application
39               Scene Photographs of Soda/Scale
40               Officer Fernandez’s Pulse Log Evaluation




                                                  2
9265126.1
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 3 of 25




               EXHIBIT 35
               Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 4 of 25

                            Arizona Peace Officer Standards and Training Board
                             Peace Officer Record of Appointment Status and Training
                            CERTIFICATION STATUS: REVOKED
                                          Record Generated: 6/30/2020 10:27:41 AM
                                           AZ POST RECORD ID: 32738

                   Officer Name                     Social Security Number            Date of Birth                     Sex
          SCHNEIDER, MATTHEW W                          XXX-XX-XXXX                XX/XX/XXXX                              M



       Appointment Status              Last Certification            Last Training Category                    Auto-Lapse Date
                                  FULL AUTHORITY PEACE             REGULAR ACADEMY
       NOT APPOINTED                                                                                              03-28-2023
                                         OFFICER                       TRAINING


                                              Arizona POST Case History
          SOI Number                     Final Action                    Disposition Date             Suspension Dates (if applicable)
            2019-38                        Revoke                          06-22-2020


                                             Arizona POST Audit History
              Appointment                  Audit Type       Audit Date       Audit By                     Current Status
       Glendale Police Department          New Hire         11-26-2002        04849             Complete - Meets Standards


                                                  Appointment History
 Agency                                   Appointment       Separation                                                  Certification
                   Agency Name                                             Separation Type              Rank
  ORI                                        Date             Date                                                         Type
            Glendale Police                                                  Misconduct -             LEVEL 1
AZ0071300                                  11-18-2002       03-27-2020                                                         FA
            Department                                                          YES                   (Officer)


                                               Academy Training History
Acd ID Class ID Location                         Type                        Class Start    Class End       Class Hours        Graduated
  93        375       ALEA         REGULAR ACADEMY TRAINING                  12-02-2002     03-28-2003            640            YES

                                                    Instructor Training
 Class ID         Sponsor Agency         Sponsor Academy                     Course                   Class Start          Class End
   3960               AZ POST               NO / NONE                General Instructor               10-01-2012        10-05-2012




                                                                                            CoG_WHEATCROFT 059074
               Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 5 of 25

                            Arizona Peace Officer Standards and Training Board
                             Peace Officer Record of Appointment Status and Training
                            CERTIFICATION STATUS: ACTIVE
                                            Record Generated: 6/30/2020 9:15:13 AM
                                            AZ POST RECORD ID: 39786

                    Officer Name                      Social Security Number            Date of Birth                       Sex
               LINDSEY, MARK J                            XXX-XX-XXXX                XX/XX/XXXX                             M



       Appointment Status               Last Certification             Last Training Category                  Auto-Lapse Date
                                   FULL AUTHORITY PEACE               REGULAR ACADEMY
         APPOINTED                                                                                                   N/A
                                          OFFICER                         TRAINING


                                                Arizona POST Case History
                                                             NO / NONE


                                                Arizona POST Audit History
              Appointment                  Audit Type         Audit Date       Audit By                    Current Status
       Glendale Police Department              Training       04-26-2012        04849             Complete - Meets Standards
       Glendale Police Department           New Hire          07-22-2008        04849             Complete - Meets Standards


                                                    Appointment History
Agency ORI            Agency Name         Appointment Date Separation Date Separation Type              Rank             Certification Type
AZ0071300 Glendale Police Department            06-02-2008                          Active       LEVEL 2 (SGT)                    FA


                                                 Academy Training History
Acd ID Class ID Location                           Type                        Class Start    Class End      Class Hours        Graduated
 161        443       ALEA         REGULAR ACADEMY TRAINING                    06-23-2008     10-24-2008         640               YES

                                                     Instructor Training
 Class ID              Sponsor Agency                Sponsor Academy                 Course                Class Start        Class End
  7425            Glendale Police Department              NO / NONE            General Instructor         06-10-2019         06-13-2019




                                                                                              CoG_WHEATCROFT 059073
               Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 6 of 25

                            Arizona Peace Officer Standards and Training Board
                             Peace Officer Record of Appointment Status and Training
                            CERTIFICATION STATUS: ACTIVE
                                           Record Generated: 6/30/2020 10:29:22 AM
                                            AZ POST RECORD ID: 38995

                    Officer Name                      Social Security Number            Date of Birth                       Sex
           FERNANDEZ, MICHAEL                             XXX-XX-XXXX                XX/XX/XXXX                             M



       Appointment Status               Last Certification             Last Training Category                  Auto-Lapse Date
                                   FULL AUTHORITY PEACE               REGULAR ACADEMY
         APPOINTED                                                                                                   N/A
                                          OFFICER                         TRAINING


                                                Arizona POST Case History
                                                             NO / NONE


                                                Arizona POST Audit History
              Appointment                   Audit Type        Audit Date       Audit By                    Current Status
       Glendale Police Department           New Hire          12-11-2007        04849             Complete - Meets Standards


                                                    Appointment History
 Agency                                     Appointment         Separation       Separation
                     Agency Name                                                                        Rank             Certification Type
  ORI                                          Date               Date             Type
             Glendale Police                                                                        LEVEL 1
AZ0071300                                      11-19-2007                         Active                                          FA
             Department                                                                             (Officer)


                                                 Academy Training History
Acd ID Class ID Location                           Type                        Class Start    Class End      Class Hours        Graduated
 152        434       ALEA         REGULAR ACADEMY TRAINING                    12-03-2007     04-11-2008         640               YES

                                                     Instructor Training
Class ID               Sponsor Agency                Sponsor Academy                 Course                Class Start        Class End
  7294            Glendale Police Department              NO / NONE            General Instructor         10-03-2017         10-06-2017




                                                                                              CoG_WHEATCROFT 059072
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 7 of 25




               EXHIBIT 36
  Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 8 of 25




REDACTED              REDACTED
                                      REDACTED




                           REDACTED




                                                   CoG_WHEATCROFT 000605
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 9 of 25




                                                 CoG_WHEATCROFT 000606
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 10 of 25




                                                  REDACTED
                          REDACTED
 REDACTED




                                                     REDACTED
                           REDACTED
  REDACTED




                                                    REDACTED
                          REDACTED
 REDACTED




                                                 CoG_WHEATCROFT 000607
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 11 of 25




                                                 CoG_WHEATCROFT 000608
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 12 of 25




               EXHIBIT 37
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 13 of 25




                                  REDACTED




                                                 CoG_WHEATCROFT 000829
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 14 of 25




REDACTED




                                                 CoG_WHEATCROFT 000830
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 15 of 25




                                                       REDACTED
                         REDACTED




                                                 CoG_WHEATCROFT 000831
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 16 of 25




               EXHIBIT 38
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 17 of 25




            REDACTED




                                                 CoG_WHEATCROFT 001208
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 18 of 25




                                                 CoG_WHEATCROFT 001209
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 19 of 25




                                                 REDACTED
                       REDACTED
                        REDACTED
  REDACTED




                                                      REDACTED
                          REDACTED




                                                 CoG_WHEATCROFT 001210
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 20 of 25




                                                 CoG_WHEATCROFT 001211
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 21 of 25




               EXHIBIT 39
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 22 of 25




                                                                CoG_WHEATCROFT 000259
Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 23 of 25




               EXHIBIT 40
      Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 24 of 25



                     TASER PULSE LOG EVALUATION

17-107320
Evaluation Date: 8/14/17 - 8/15/17
Evaluator: Det. Sgt. Patrick Beumler #10702

Event Date(s): 7/26/17
Taser X2 Serial #: X29000CH6
Assigned to: Ofc. Fernandez #15225

Time Sync Differential
8/16/17 13:17:45 to 13:20:50 = +0:03:05

AXON Body Cam – 2 recordings associated with this DR (both occur for
interviews post incident)

Events

• Sequence #1 – Armed 19:32:08 + 0:03:05 = 19:35:13




   (From Ofc. Lindsey’s Body Cam)




                                                        CoG_WHEATCROFT 001668
      Case 2:18-cv-02347-MTL Document 246-4 Filed 03/26/21 Page 25 of 25




                      TASER PULSE LOG EVALUATION

• Sequence #2 - Trigger Pull C1 Deployed – 19:32:11 + 0:03:05 = 19:35:16
  Duration 5 seconds




Appx 60 microcoulombs of charge indicates a completed connection for
approximately the first 1.75 seconds and then the charge dropped to 0
microcoulombs from seconds 1.75 - 4.75 when the connection was re-established
for the last .25 seconds

• Sequence 3 – Safed – 19:32:16 + 0:03:05 = 19:35:21

➢ Total time armed – 8 seconds

➢ Total time activated by trigger pull – 5 seconds

➢ Total time with completed connection of 50+ microcoulombs of charge = 2
  seconds*


*63 microcoulombs +-20% (50.4 – 75.6     C) = completed connection per Taser Inc.




                                                           CoG_WHEATCROFT 001669
